PER CURIAM.
Appellants appeal the district court’s order granting Appellees’ motion for a preliminary injunction and subsequent orders implementing the injunction. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Register v. Seafarers Pension Plan, No. CA-00-143-7-F(1) (E.D.N.C. Jan 12 & 22, 2001; Feb. 8, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*95terials before the court and argument would not aid the decisional process.

AFFIRMED.